IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00058-CV

RUBEN MARTINEZ
AND MTZ TRANSPORT CO.,
                                                             Appellants
v.

CHARLES CORONADO,
                                                             Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 29500


                           MEMORANDUM OPINION


       Appellants, MTZ Transport Company and Ruben Martinez, filed a motion to

dismiss their appeal. See TEX. R. APP. P. 42.1(a)(1). Appellants state that the parties have

resolved all their issues and no longer wish to pursue the appeal. Dismissal of this

appeal would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the appeal is dismissed.
                                             JOHN E. NEILL
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed July 17, 2019
[CV06]




Martinez and MTZ Transport Co. v. Coronado                   Page 2